DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/066,620 filed 06/27/2018

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the first portion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding (CN 201220258733).

13, 28: Ding discloses a top side beam for a shipping container, comprising:
a vertical web plate (structure of fig. 5) that extends vertically along a height direction of the container, the vertical web plate comprising a stiffener 5a,b extending a length of the web plate; a lower wing plate 3B connected to a lower portion 32, 44 of the vertical web plate,

a portion of the lower wing plate being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards an inside portion of the container;

an optional second portion 32/35 of the lower wing plate 3B being connected to the first portion and being rolled back towards the vertical web plate; and an upper wing plate connected to an upper portion of the vertical web plate,

the upper wing plate 3A being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards the inside portion of the container (pg. 7, para.. 1; fig. 5).

15: Ding discloses the top side beam of claim 13, wherein the stiffener is a first stiffener 5a, and
wherein the vertical web plate (structure of fig. 5) further comprises a second stiffener 5b offset from the first stiffener and which extends the length of the web plate (fig. 5).

17: Ding discloses the top side beam of claim 15, wherein the first stiffener extends further into the inside portion of the container than the second stiffener (fig. 5 shows the stacked stiffeners wherein once placed in a container, 5A would extend further into the container).



Claim(s) 13-16, 19, 20, 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vitalis (US 2009/0159592).

13, 19, 20-26, 28: Vitalis discloses a top side beam for a shipping container, comprising:
a vertical web plate that extends vertically along a height direction of the container, the vertical web plate comprising a stiffener extending a length of the web plate; a lower wing plate 58 connected to a lower portion of the vertical web plate,

a portion of the lower wing plate being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards an inside portion of the container;

an optional second portion of the lower wing plate being connected to the first portion and being rolled back towards the vertical web plate; and 

an upper wing plate connected to an upper portion of the vertical web plate,

the upper wing plate 6 being substantially flat and extending perpendicular to the vertical web plate in a horizontal direction towards the inside portion of the container (see annotated figure below).


    PNG
    media_image1.png
    241
    560
    media_image1.png
    Greyscale




15, 16: Vitalis discloses the top side beam of claim 13, wherein the stiffener (noted in figure pf claim 13) is a first stiffener, and

wherein the vertical web plate further comprises a second stiffener (noted in figure pf claim 13) offset from the first stiffener and which extends the length of the web plate (fig. 19).

21-23: Ding discloses the top side beam of claim 20, wherein the stiffener is a first stiffener 5A, and wherein the vertical web plate comprises a second stiffener 5B capable of extending the length of the web plate wherein each stiffener comprises a triangular or rectangular profile (fig. 2 and 5).

 24: Ding discloses the top side beam of claim 23, wherein the first and second stiffeners are equal in size (fig. 5).

25, 26: Ding discloses the top side plate of claim 24, wherein the upper and lower wing plates 1, 2 are substantially flat (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 201220258733).

29: Vitalis discloses the top side beam of a container according to claim 1, and further Vitalis teaches a top side beam (upper rail 48; Fig. 19) with a vertical height (upper rails 48 “may extend upward," [0035]; see Fig. 19). Vitalis fails to teach the vertical height of the top side beam is at least 100 mm. It would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention was made to adjust the vertical height to a minimum of 100 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the beam height to change the stress handling capabilities of the beam while maintaining an approved overall height of the container for shipping concerns.



Claims 18, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitalis (US 2009/0159592).

18, 27, 29: Vitalis discloses the top side beam of a container according to claim 1, and further Vitalis teaches a top side beam (upper rail 48; Fig. 19) with a vertical height (upper rails 48 “may extend upward," [0035]; see Fig. 19). Vitalis fails to teach the vertical height of the top side beam is at least 100 mm. It would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention was made to adjust the vertical height to a minimum of 100 mm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to adjust the beam height to change the stress handling capabilities of the beam while maintaining an approved overall height of the container for shipping concerns.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735